Citation Nr: 1455748	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disability to include a superimposed injury on an atrial septic defect, ischemic heart disease, and residuals of surgery for repair of an atrial septic defect (claimed as a hole in the heart).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982 from January 1990 June 1990, from November 1990 to June 1991 from October 2001 to May 2002 From January 2003 to August 2004 from January 2005 to December 2005 and from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a heart disability to include a superimposed injury on an atrial septic defect, ischemic heart disease, and residuals of surgery for repair of an atrial septic defect (claimed as a hole in the heart).  In the Veteran's VA examination in October 2008, the VA examiner did not address whether there was a superimposed disability on the Veteran's congenital atrial septic defect, and the evidence suggests there are other symptoms and diagnoses (e.g. ischemic heart disease) which were not addressed in the examination.

While the Board acknowledges that the Veteran atrial septic defect is a congenital defect as noted in the Veteran's October 2008 general VA examination, VA has not addressed whether there was a superimposed injury on the Veteran's congenital defect.  Additionally, the Veteran's medical records document cases of chronic ischemia heart disease in April 2012, transient ischemic attacks in December 2006, a heart surgery while on active duty in November 2007 and symptoms of syncope and collapse in October 2013 which have not been examined to determine etiology.  Considering the foregoing, the Board has determined additional development is necessary to include a VA examination to determine whether the Veteran has a superimposed disability on his congenital atrial septic defect, whether there are residuals from the Veteran's in-service surgery to repair his atrial septic defect to include ischemia, and whether the Veteran's transient ischemic attacks (TIA) are related or indicative of the onset of ischemia in service. 

There also appears to be missing VA treatment notes.  A September 2013 VA treatment note contains reference to a diagnosis of "chronic ischemic heart disease" on April 23, 2012.  However, the VA treatment records contained in the claims folder, which include treatment for this same time period, do not have reference to this diagnosis or this specific date.  The Board notes that it appears that the Veteran has submitted these VA treatment notes in relation to another claim so an omission may have occurred.  Consequently, April 2012 VA records and any other outstanding VA treatment records might contain information relevant to the Veteran's claims on appeal, on remand; they must be secured and associated with the record.  

Likewise, the Veteran indicated in his June 2013 VA examination concerning PTSD that he had applied for Social Security Administration (SSA) benefits, but it was denied.  There are no records associated with the claims file from SSA, and the Board finds that such records should be obtained.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his heart disability to include ischemia heart disease, transient ischemic attacks, residual of heart surgery, and syncope.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.

The Veteran and his representative should also be informed of any negative results, and should be given an opportunity to obtain the records.

2.  Obtain any outstanding SSA records and associate these records with the claims folder.  To the extent attempts to obtain records are unsuccessful; the claims folder should contain documentation of the attempts made.  

The Veteran and his representative should also be informed of any negative results, and should be given an opportunity to obtain the records.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his heart disability.  

(a)  After considering the pertinent information in the record in its entirety, the VA examiner should identify any heart disabilities to include ischemia heart disease.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any identified heart disabilities identified, to include ischemia heart disease, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his PTSD.

(b)  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any heart disabilities identified, to include ischemia heart disease, constitute a superimposed injury on the Veteran's congenital atrial septic defect.

(c).  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any heart disabilities identified, to include ischemia heart disease, is a residual of the Veteran's in service  heart surgery to repair his atrial septic defect.

(d).  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any heart disabilities identified, to include ischemia heart disease, are related to the Veteran's transient ischemic attacks in service or if the transient ischemic attacks in service are indicative of the onset of ischemia in service.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained. 

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue entitlement to service connection for a heart disability to include a superimposed injury on a atrial septic defect, ischemic heart disease, and residuals of surgery for repair of a atrial septic defect (claimed as a hole in the heart).  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

